EXHIBIT 32.1 CERTIFICATION OF PERIODIC REPORT TARA MINERALS CORP. Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 18 U.S.C. Section 1350 In connection with this Quarterly Report for Tara Minerals Corp. (the “Company”) Form 10-Q for the quarter ended September 30, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”), we, Francis R. Biscan, Jr., the Principal Executive Officer of the Company, and Lynda Keeton-Cardno, the Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the company. Date:November 14, 2011 /s/ Francis R. Biscan, Jr. Francis R. Biscan, Jr., Principal Executive Officer Date:November 14, 2011 /s/ Lynda R. Keeton-Cardno Lynda R. Keeton-Cardno, Principal Financial Officer
